Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 5, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155777 & (13)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 155777
                                                                   COA: 336587
                                                                   Mason CC: 05-201503-FC
  LARRY McNEAL STOVALL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 17, 2017
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G). The motion to remand
  is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 5, 2018
         s0226
                                                                              Clerk